MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
*105On January 23, 1900, an action was commenced in tlie district court of Cascade county by Howard S. Greene, a trustee in bankruptcy, against the Montana Brewing Company, to recover the sum of $534.25. Complaint, answer, and reply were filed, the cause tried, and a judgment in favor of the plaintiff rendered, from which an appeal was taken to this court, where it was held that the complaint did not state a cause of action, and the judgment was reversed. (Greene v. Montana Brewing Co., 28 Mont. 380, 72 Pac. 751.) On August 19, 1903, the remittitur from this court was filed in the office of the clerk of the district court, and on the same day the plaintiff filed his amended complaint, and made service thereof in the manner hereinafter indicated. On September 9th the default of the defendant was entered for its failure to answer or demur to the amended complaint, and a judgment rendered in favor of the plaintiff for the amount claimed. On or about September 30th an execution was issued, and placed in the hands of the sheriff, who demanded from the defendant the satisfaction of the judgment, and this was the first intimation that the defendant or its attorneys had that an amended complaint had been filed, its default entered, or a judgment rendered. On the same day the defendant applied to the court for, and obtained, a stay of the execution, and on October 1st presented to the court a motion to vacate the judgment, to set aside the default, and permit the defendant to file an answer to the amended complaint. In support of this motion the defendant filed certain affidavits and tendered an answer. Counter-affidavits were filed, and upon the hearing of the motion certain oral testimony was taken. On November 5th the court overruled the motion, and the defendant appealed from the judgment, and from the order refusing to vacate the judgment and set aside the default.
It is only necessary for us to consider one ground of the motion. Section Y74 of the Code of Civil Procedure provides, among other things: “The court may likewise, in its discretion, after notice, * * * relieve a party or his legal representative from a judgment, order or other proceeding taken against him through his mistake, inadvertence, surprise or excusable *106neglect; provided, that application therefor be made within reasonable time,” etc. No question of mistake or surprise is involved here. The only inquiry for our determination is: Do the facts set forth in the affidavits accompanying the motion disclose such inadvertence or neglect as ought to excuse the defendant and entitle it to have the default set aside ?
From the affidavits filed it appears that Laura A. Lake had been employed as a stenographer in the office of Downing & Stephenson, the attorneys for the defendant, from about April 15, 1903; that on the 19th day of August Mr. Stephenson was absent from the city of Great Falls; that Mr. Downing was in his office until about 2 o’clock of that day, when he left for Ft. Benton, where he was détained on professional business for several days; that, about á o’clock on August 19th, George BE. Stanton, attorney for the plaintiff, appeared at the office of Downing & Stephenson, and asked the stenographer if she ever admitted service of papers for the firm of Downing & Stephenson ; she replied that she had never done so, but at Mr. Stanton’s suggestion she signed the acceptance of service of the amended complaint with the name “Downing & Stephenson”; that a copy of the complaint was evidently left with Miss Lake, but by her mislaid, and never thereafter seen by her or by either member of the firm of Downing & Stephenson; that she received the impression, whether well founded or not, that Mr. Stanton would speak to Downing or Stephenson about the matter of the service of this paper; that she, in fact, had no knowledge of the character of the paper itself, and gave the matter no further thought; that she never called the attention of either Downing or Stephenson to the fact of the service of the paper, and neither of them, nor any officer of the defendant company, had any knowledge of such fact until the execution was issued. It further appears that Mr. Downing had requested the clerk of the district court to inform him whenever the remittitur from the supreme court should be filed in the district court, but that the clerk had never done so; that, although Downing met Stanton almost every day after his return from Ft. Benton, Stanton had never, either directly or indirectly, referred to the matter at all; and, notwithstanding diligent search was made through *107the office of Downing & Stephenson, the copy of the amended complaint was never found. The answer tendered with the motion puts in issue all the material allegations of the amended complaint, and must be deemed sufficient for the purpose of the motion. Furthermore, it is made to appear from the record that the utmost diligence was practiced by the defendant on the discovery of its default.
Inadvertence is defined as (1) the quality of being inadvertent; lack of heedfulness or attentiveness; inattention; negligence; (2) an effect of inattention; a result of carelessness; an oversight, mistake, or fault from negligence. (Webster’s International Dictionary.) Negligence or inadvertence directly traceable to a party litigant or his attorney, no less excusable than that disclosed by this record, has many times been held sufficient to warrant the opening of a default, and trial courts have not infrequently been reversed for their refusal to set aside defaults under such circumstances.
If these rulings be correct, and if the negligence or inadvertence was directly chargeable to the defendant or its attorneys, and yet would be deemed excusable under the circumstances, how much more cogent the reason for a liberal construction of the rule when, as in this instance, the dereliction ■of duty is chargeable in the first instance to a clerk or stenographer, who, as the record shows, was unfamiliar with the practice respecting the service of papers, and even with the ■character of this particular paper itself. Of course, the negligence of Miss Lake is imputed to Downing & Stephenson, and through them to the defendant. But if these facts do not bring the case within the meaning of section 774 above, it is difficult to understand the purpose of that statute or to appreciate its practical utility.
It will not do to say that if the defendant was, or its attorneys were, guilty of negligence whereby the default was occasioned, such default will not be set aside, for the very purpose -of section 774 above is to relieve a party who has defaulted, and that, too, through his own inadvertence or negligence, provided, however, that the inadvertence be not gross or the negligence inexcusable. No hard-and-fast rule can be found for the de*108termination, of these questions when they arise, and only general principles can be invoked in aid of our efforts to reach a fair and just determination of the question.
At an early date a statute of California, similar in its import to our section 774 above, was considered by the supreme court of that state, and it was then said: “Applications of this character are addressed to the discretion — the legal discretion— of the court in which the default has occurred, and should be disposed of by it as substantial justice may seem to require. Each case must be determined upon its own peculiar facts, for perhaps no two cases will be found to present the same circumstances for consideration. As a general rule, however, in cases where, as here, the application is made so immediately after default entered as that no considerable delay to the plaintiff is to be occasioned by permitting a defense on the merits, the court ought to incline to relieve. The exercise of the mere discretion of the court ought to tend in a reasonable degree, at least, to bring about a judgment on the very merits of the case; and, when the circumstances are such as to lead the court to hesitate upon the motion to open the default, it is better, as a general rule, that the doubt should be resolved in favor of the application.” (Watson v. S. F. & H. B. R. R. Co., 41 Cal. 17.) To the same effect are the decisions in Reidy v. Scott, 53 Cal. 69, Grady v. Donohoo, 108 Cal. 211, 41 Pac. 41, and Miller v. Carr, 116 Cal. 378, 58 Am. St. Rep. 180, 48 Pac. 324.
In Benedict v. Spendiff, 9 Mont. 85, 22 Pac. 500, the opinion in the Watson Case is cited with approval, and in the later case of Collier v. Fitzpatrick, 22 Mont. 553, 57 Pac. 181, this court again had occasion to reverse a trial court for its refusal to set aside a default, and there laid emphasis upon the design of our statute quoted above, as follows: “Each case in which the court is asked to set aside a judgment upon the ground of excusable neglect in the moving party must be decided upon its own facts. The design and purpose of the statute is to further the administration of justice, so that the very right upon the merits may be determined, and to that end to grant relief from excusable neglect in cases where diligence is shown in applying promptly for the relief sought, provided the opposite party be *109not deprived of any advantage to which he may properly be entitled.” (See, also, Morse v. Callantine, 19 Mont. 87, 47 Pac. 635.)
It is generally considered that statutes of the character of section 771, above, are remedial in their nature, and are to be liberally construed. This view is held by the supreme court of California, as is evidenced by the following language used: “This is a remedial provision, and, under the terms of section 4 of the same Code, which require it to be liberally construed with a view to effect its objects and promote justice, it is best observed by disposing of causes upon their substantial merits, rather than with strict regard to technical rules of procedure. The discretion of the court ought always to be exercised in conformity with the spirit of the law, and in such a manner as will subserve, rather than impede or defeat, the ends of justice; regarding mere technicalities as obstacles to be avoided, rather than as principles to which effect is to be given in derogation of substantial rights.” (Melde v. Reynolds, 129 Cal. 308, 61 Pac. 932.)
If possible, an even more concise statement of the same views is made by the supreme court of South Dakota, as follows: “The provisions of this section are exceedingly liberal in their terms, remedial in their character, and were evidently designed to afford parties a simple, speedy and efficient relief in a most worthy class of cases. The power thus conferred upon courts, to relieve parties from judgments taken against them by reason of their mistake, inadvertence, surprise or excusable neglect should be exercised by them in the same liberal spirit in which the section was designed, in furtherance of justice and in order that eases may be tried and disposed of upon their merits. When, therefore, a party makes a showing of such mistake, inadvertence, surprise or excusable neglect, applies promptly for relief after he has notice of the judgment, shows by his affidavit of merits that prima facie he has a defense, and that he makes the application in good faith, a court could not hesitate to set aside the default, and allow him to serve an answer upon such terms as may be just under all the circumstances of the' case.” (Griswold Linseed Oil Co. v. Lee, 1 S. Dak. *110531, 36 Am. St. Rep. 761, 47 N. W. 955; People v. Campbell, 18 Abb. Pr. 1.)
While these views comport with our own ideas of the proper* 1 interpretation to be placed upon statutes of this character, we are further fortified in our position by direct legislative! enactment. Section 3453 of the Code of Civil Procedure, among other things, provides: “The Code establishes the law of this state respecting the subjects to which it relates, and its provisions and all proceedings under it, are to be liberally construed with a view to effect its objects and to promote justice.” Applying this rule to the facts disclosed by this record, and we are of the opinion that excusable neglect is shown, that a meritorious defense is tendered, that due diligence was exercised in presenting the motion, and that the trial court erred in refusing to-set aside the default.
The judgment and order are reversed, and the cause is remanded to the district court with direction to set aside the default and permit the defendant to answer.

Reversed and remanded.

Mr. Chief Justice Brantly and Mr. Justice Milburn concur.